PER CURIAM:
Cliff Morriss seeks review of the Administrative Review Board’s decision and order dismissing his complaint of retaliatory discharge filed pursuant to 42 U.S.C. § 7622 (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for the reasons stated by the Board. Morriss v. United States Dep’t of Labor, No. 05-047 (A.R.B. Feb. 28, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.